Citation Nr: 0836177	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  04-41 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a right shoulder and right 
arm disability, and if so, whether service connection should 
be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from October 1951 to 
October 1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the claim to reopen a claim 
for entitlement to service connection for a right shoulder 
and right arm disability.  

After the June 2007 supplemental statement of the case was 
issued, but before this appeal was certified to the Board and 
the record transferred to the Bard, additional pertinent 
evidence in the form of the January 2008 compensation and 
pension (C&P) examination report and the January 2008 letter 
by Dr. Graber was obtained by the RO and associated with the 
claims folder.  Since the veteran has not waived his right to 
have the initial consideration of that evidence made by the 
agency of original jurisdiction (AOJ), the Board would 
generally remand the appeal to the AOJ for the issuance of a 
supplemental statement of the case.  38 C.F.R. § 19.37. But 
since the benefit sought by the veteran is being fully 
granted in this decision, the veteran can not be prejudiced 
by the Board's initial consideration of that additional 
evidence, and no remand for initial consideration of the 
pertinent evidence is necessary.  Cf., 38 C.F.R. § 20.1304(c) 
(for additional evidence received by the Board after 
certification and transfer of the record to the Board, if 
full benefits can be granted, no remand is necessary).  


FINDINGS OF FACT

1.  An unappealed July 1992 rating decision denied the 
veteran's claim for service connection for a right shoulder 
and right arm disability.  

2.  The evidence received since the last, prior, final denial 
on any basis, in July 1992, considered in conjunction with 
the record as a whole, constitutes existing evidence not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence previously 
considered, and raises a reasonable possibility of 
substantiating the claim. 

3.  With respect to his right shoulder and arm, the veteran 
is currently diagnosed with loss in Muscle Group I, partial 
absence of Muscle Group III, partial absence of Muscle 
Group IV, partial absence of Muscle Group XXI, atrophy of the 
biceps of Muscle Group V, and degenerative arthritis of the 
right shoulder subsequent to muscle atrophy. 

4.  The veteran's current right shoulder and right arm 
disability was caused by his service-connected disability of 
malignant melanoma, postoperative, right cheek.  


CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in July 1992, which 
denied service connection for a right shoulder and right arm 
disability, is final.  38 U.S.C.A. §§ 5109A, 7105 (West 
2002); 38 C.F.R. § 20.302, 20.1103 (2008);   38 C.F.R. 
§ 3.104 (2007).  

2.  New and material evidence has been received to reopen the 
claim for service connection for a right shoulder and right 
arm disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.310 (2007).

3.  The criteria for service connection for a right shoulder 
and right arm disability (diagnosed as loss in Muscle Group 
I, partial absence of Muscle Group III, partial absence of 
Muscle Group IV, partial absence of Muscle Group XXI, atrophy 
of the biceps of Muscle Group V, and degenerative arthritis 
of the right shoulder subsequent to muscle atrophy) have been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. §§ 5109A(b); 38 C.F.R. 
§ 20.1103.  

In July 1992, the veteran filed a claim for service 
connection for a right shoulder and right arm disability.  
Also in July 1992, the RO denied that claim because there was 
no evidence of inservice injury or a current diagnosis.  The 
veteran was notified of the adverse decision in August 1992, 
but he did not file a notice of disagreement with respect to 
that decision.  The decision therefore became final.  
38 C.F.R. § 20.302(a).  

If new and material evidence is submitted or secured with 
respect to a previously- denied claim, however, VA must 
reopen that claim and evaluate the merits of the claim in 
light of all the evidence, both new and old.  38 U.S.C.A. 
§ 5108; Spalding v. Brown, 10 Vet. App. 6, 10 (1997).  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last, prior, final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).    

During the adjudication of his claim, the veteran clarified 
that he was seeking service connection as secondary to his 
service-connected disability of malignant melanoma, 
postoperative, right cheek.  As relevant here, a copy of the 
compensation and pension (C&P) examination conducted in 
January 2008 and the January 2008 letter from Dr. Graber were 
obtained by the RO.  Since that existing evidence was not 
previously submitted to the RO, it is "new" evidence.  

That medical evidence is also material because it relates to 
unestablished facts necessary to substantiate the claim.  As 
discussed more fully below, for secondary service connection, 
a veteran must establish that he has a currently-diagnosed 
disability and that the disability is due to, or aggravated 
by, a service-connected disability.  38 C.F.R. § 3.310(a).  
Since both documents provide a current diagnosis and relate 
the veteran's current right shoulder and right arm disability 
to his service-connected disability of malignant melanoma, 
postoperative, right cheek, they relate to facts that were 
not previously established that are necessary to substantiate 
his claim.  So the new documents are material evidence as 
well.  

Since the claims file contained no diagnosis of a right 
shoulder and right arm disability or a nexus opinion relating 
his current disability to a service-connected one, this new 
and material evidence was neither cumulative nor redundant of 
the evidence of record in July 1992 (the time of the last 
final denial of the claim sought to be reopened).  And since 
the information in those documents is sufficient to warrant 
granting the veteran's appeal, they raise a reasonable 
possibility of substantiating the claim.  As a result, the 
standard for new and material evidence has been met.  The 
claim is reopened, and to that extent, the claim is granted. 

In providing section 5103(a) notice in the context of an 
attempt to reopen a claim, VA is required to look at the 
bases for the denial in the previous decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that had been found 
insufficient in the previous denial of the claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Since the claim has been 
reopened, and any errors concerning notice have been rendered 
moot, no discussion of the notice standards under Kent is 
necessary in this decision.  




II.  Service connection on a secondary basis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted on a secondary basis for a 
disability that is proximately due to, or the result of, a 
service-connected disability.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence that shows:  (1) a current disability exists; 
(2) the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

With respect to the veteran's right shoulder and right arm, 
the October 2007 C&P examiner diagnosed the veteran with loss 
in Muscle Group I.  In the subsequent January 2008 C&P 
examination report, that same examiner also diagnosed the 
veteran with partial absence of Muscle Group III, partial 
absence of Muscle Groups IV and XXI, atrophy of the biceps of 
Muscle Group V, and degenerative arthritis of the right 
shoulder subsequent to muscle atrophy.  See also January 2008 
Letter by Dr. Graber (right shoulder sags, patient cannot 
elevate the scapula, abduct or forward extend his right arm).  

In addition, the October 2007 C&P examiner stated that the 
muscle injury was due to the radical neck dissection 
performed as treatment for his service-connected disability 
of malignant melanoma, postoperative, right cheek.  See also 
January 2008 Letter by Dr. Graber (the only apparent cause of 
the veteran's right shoulder disability would be his surgical 
procedure).  That evidence establishes that (1) a current 
disability of the right shoulder and right arm exists; and 
(2) the current disability was caused by the service-
connected disability of malignant melanoma, postoperative, 
right cheek.  With both requirements for secondary service 
connection met on this record, service connection should be 
granted.   



III.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  Since 
the veteran has been granted in full the benefits sought on 
appeal, any errors in notice or assistance have been rendered 
moot.  The notice and assistance provisions will thus not be 
discussed in this decision.  


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for a right shoulder and 
right arm disability is reopened.  

Service connection for a right shoulder and right arm 
disability (diagnosed as loss in Muscle Group I, partial 
absence of Muscle Group III, partial absence of Muscle 
Group IV, partial absence of Muscle Group XXI, atrophy of the 
biceps of Muscle Group V, and degenerative arthritis of the 
right shoulder subsequent to muscle atrophy) is granted. 



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


